DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/20 has been entered.
 Response to Amendment
2.	The amendment filed on 11/16/20 has been entered.
	Claims 1 and 2 have been amended.
	Claims 1-12 and newly added claims 21-23 are under consideration.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandlik et al. (“Mandlik”) US PG-Pub 2013/0202782/Chen et al. (“Chen”) US PG-2013/0210199 in view of
 Crook et al. (“Crook”) 2015/0357398.
Mandlik discloses (Fig. 3 and ¶[0020]) a device wherein the device is flexible (as required in claim 11) comprising: a substrate; an organic light emitting diode (OLED) (¶[0061]) disposed over the substrate and a permeation barrier comprising a first layer (e.g. element 335) disposed over the OLED. Mandlik does not disclose multi-layered structure and/or the recited stress-thickness product, however, Mandlik suggests (¶[0063]) employing multiple sublayers are encompassed within the scope of the invention. 
Similarly, Chen discloses (Figs. 5/10 and ¶[0087]) a device wherein the device is flexible (as required in claim 11) comprising: a substrate; an organic light emitting diode (OLED) (¶[0051]) disposed over the substrate and a permeation barrier comprising a first layer (e.g. element 511/1011) disposed over the OLED and having a first stress-thickness product STI; and a second layer (e.g. element 512/1012) over the first layer and having a second stress-thickness product ST2. Chen does not disclose the recited stress-thickness product, however, Chen teaches employing an encapsulation film of a silicon-containing inorganic barrier layer stress enables greater flexibility of the film and reduced propensity for cracking (¶[0087]).
Crook, whose invention relates to a substrate having a stack of inorganic layers (¶¶ [0010-0016]) deposited on the substrate and associated devices which can exhibit no cracking after deposition, discloses the recited stress-thickness product. As shown in Fig. 1, Crook discloses a first layer (e.g. element 24) having a first stress-thickness product ST1 within the recited range (e.g. compressive element 24 having a thickness selected from Figs. 3b-c and stress as required in claims 1-3) overlap the disclosed ranges taught by Crook. 
Note that the Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
Furthermore, Courts in the past have held that obviousness based upon a combination of elements requires a suggestion, motivation, or teaching to those skilled in the art for such a combination. In re Fine, 5 USPQ2d 1596 (Fed. Cir. 1988). This requirement prevents the use of “the inventor’s disclosure as a blueprint for piecing together the prior art to defeat patentability—the essence of hindsight.” Ecolochem, Inc. v. So. Cal. Edison Co., 56 USPQ2d 1065 (Fed. Cir. 2000) (quoting In re Dembiczak, 50 USPQ2d 1614 (Fed. Cir. 1999)). However, as the Federal 
Therefore the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Crook’s stack of inorganic layers could be incorporated with the device of Chen/Mandlik which would result in the claimed invention. The motivation to combine Crook’s teachings with would be to provide an anti-cracking properties. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Crook's teachings to arrive at the claimed invention.
Re claim 4, Mandlik/Chen discloses wherein the first layer encapsulates the OLED.  
Re claims 5-8, Crook teaches the advantages of employing a thick dielectric film and suggests (¶¶[0008-0011]) that each of the layers may each have a thickness in the range of 0.3 to 5 microns. Therefore the fact that applicant’s claimed range overlaps the prior art range 
Re claim 9, Crook discloses ST2 being in the range 0 MPa-µm to 300 MPa-µm (e.g. tensile element 26 having a thickness selected from the Figs. 3b-c and stress of 150 MPa, see also (¶¶[0049-0052]).
 Re claim 10, Crook discloses the first layer exerts primarily a compressive stress while the second layer exerts primarily a neutral or tensile stress (Fig. 3b-c and (¶[0052]). 
Re claim 12, Mandlik (¶[0046])/Chen (¶[0032]) discloses wherein the device comprises at least one selected  from the group consisting of: a flat panel display, a computer monitor, a  medical monitor, a television, a billboard, a light for interior or exterior  illumination and/or signaling, a heads-up display, a fully or partially  transparent display, a flexible display, a laser printer, a telephone, a cell  phone, a tablet, a phablet, a personal digital assistant (PDA), a laptop                    computer, a digital camera, a camcorder, a viewfinder, a micro-display less  than 2 inches diagonal, a 3-D display, a virtual reality or augmented reality  display, a vehicle, a video wall comprising multiple displays tiled together, a  theater or stadium screen, and a sign.  
Re claim 21, Chen discloses in Fig. 10 wherein the permeation barrier comprises not more than four layer (e.g. elements 1011-1014).
Re claims 22 and 23, the combined references do not specifically discloses the recited range. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
6.	Claim 1-12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savas et al. (“Savas”) US PG-Pub 2016/0111684/Chen in view of Crook.
Savas discloses (¶¶[0087, 0117 and 0130] and figs. 1 and 15-18) a device wherein the device is flexible (as required in claim 11) comprising: a substrate; an organic light emitting diode (OLED) (e.g. element 1820) disposed over the substrate; and a permeation barrier comprising a first layer (e.g. element 1525/1840) disposed over the OLED and having a first stress-thickness product ST1 and a second layer (e.g. element 1530/1845) disposed over the first layer and having a second stress-thickness product ST2. Savas further discloses a third layer (e.g. element 1535/1850) disposed over the second layer and having a third stress-thickness product ST3 and a fourth layer (e.g. element 1545/1855) disposed over the third layer and having a second stress-thickness product ST4. 
Savas discloses an upper range thickness of the entire multi-layer structure, but does not specifically disclose individual layer thickness and/or the recited stress-thickness product.
Similarly, Chen discloses (Figs. 5/10 and ¶[0087]) a device wherein the device is flexible (as required in claim 11) comprising: a substrate; an organic light emitting diode (OLED) (¶[0051]) disposed over the substrate and a permeation barrier comprising a first layer (e.g. element 511/1011) disposed over the OLED and having a first stress-thickness product STI; and a second layer (e.g. element 512/521/1012/1021) over the first layer and having a second stress-thickness product ST2. Chen does not disclose the recited stress-thickness product, 
Crook, whose invention relates to a substrate having a stack of inorganic layers (¶¶ [0010-0016]) deposited on the substrate and associated devices which can exhibit no cracking after deposition, discloses the recited stress-thickness product. As shown in Fig. 1, Crook discloses a first layer (e.g. element 24) having a first stress-thickness product ST1 within the recited range (e.g. compressive element 24 having a thickness selected from Figs. 3b-c and stress of -150 MPa, see also (¶¶[0049-0052]) and a second layer (e.g. element 26) disposed over the first layer and having a second stress-thickness product ST2 within the recited range (e.g. tensile element 26 having a thickness selected from the Figs. 3b-c and stress of 150 MPa, see also (¶¶[0049-0052]). Crook further discloses a third layer (e.g. element 28) disposed over the second layer and having a third stress-thickness product ST3 within the recited range (e.g. compressive element 28 having a thickness selected from Figs. 3b-c and stress of -150 MPa, see also (¶¶[0049-0052]) and a fourth layer (e.g. element 30) disposed over the third layer and having a second stress-thickness product ST4 within the recited range (e.g. tensile element 30 having a thickness selected from the Figs. 3b-c and stress of 150 MPa, see also (¶¶[0049-0052]). Therefore, it is understood that all the claimed ranges (as required in claims 1-3) overlap the disclosed ranges taught by Crook. 
Note that the Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 
Furthermore, Courts in the past have held that obviousness based upon a combination of elements requires a suggestion, motivation, or teaching to those skilled in the art for such a combination. In re Fine, 5 USPQ2d 1596 (Fed. Cir. 1988). This requirement prevents the use of “the inventor’s disclosure as a blueprint for piecing together the prior art to defeat patentability—the essence of hindsight.” Ecolochem, Inc. v. So. Cal. Edison Co., 56 USPQ2d 1065 (Fed. Cir. 2000) (quoting In re Dembiczak, 50 USPQ2d 1614 (Fed. Cir. 1999)). However, as the Federal Circuit points out in Iron Grip Barbell Co. v. USA Sports Inc., when the difference between the claimed invention and the prior art rests only in the fact that applicants claim a broader range than that found in the prior art, the case for obviousness does not rest on combining elements. Since such a claim does not combine elements, no particular care is required to avoid combining elements through hindsight analysis. Iron Grip Barbell Co. v. USA Sports Inc., 73 USPQ2d 1225, 1227 (Fed. Cir 2004). Iron Grip also teaches us that whether the prior art range is found in one, two, or many references is “a distinction without a difference.” Id at 1228. See also MPEP § 2144.05.
Therefore the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

Re claim 4, Savas/Chen discloses wherein the first layer encapsulates the OLED.  
Re claims 5-8, Crook teaches the advantages of employing a thick dielectric film and suggests (¶¶[0008-0011]) that each of the layers may each have a thickness in the range of 0.3 to 5 microns. Therefore the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 9, Crook discloses ST2 being in the range 0 MPa-µm to 300 MPa-µm (e.g. tensile element 26 having a thickness selected from the Figs. 3b-c and stress of 150 MPa, see also (¶¶[0049-0052]).
 Re claim 10, Crook discloses the first layer exerts primarily a compressive stress while the second layer exerts primarily a neutral or tensile stress (Fig. 3b-c and (¶[0052]). 
Re claim 12, Savas (¶[0007])/Chen (¶[0032]) discloses wherein the device comprises at least one selected  from the group consisting of: a flat panel display, a computer monitor, a  medical monitor, a television, a billboard, a light for interior or exterior  illumination and/or signaling, a heads-up display, a fully or partially  transparent display, a flexible display, a laser 
Re claim 21, Chen discloses in Fig. 10 wherein the permeation barrier comprises not more than four layer (e.g. elements 1011-1014)
Re claims 22 and 23, the combined references do not specifically discloses the recited range. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan et al. (CN 105679964) discloses an organic light emitting diode (OLED) disposed over a substrate; and a permeation barrier comprising an alternating layers including Al2O3 and SiNx disposed over the OLED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893